NO. 07-08-0352-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 2, 2009

______________________________


JASON DON FRIDAY, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee

_________________________________

FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

NO. 19702-C; HON. ANA ESTEVEZ, PRESIDING

________________________________

Memorandum Opinion

________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Appellant Jason Don Friday pled guilty to aggravated robbery with a deadly weapon
as well as an enhancement offense.  Thereafter, he was convicted and, after a 
punishment hearing to the court, sentenced to thirty-two years confinement and a fine of
$1,000.
          Appellant’s counsel has filed an Anders brief
 wherein he certifies that, after
diligently searching the record, he has concluded that appellant’s appeal is without merit. 
Along with his brief, he has filed a copy of a letter sent to appellant providing appellant with
a copy of the brief and informing him of his right to file a response pro se.
 By letter dated
January 27, 2009, this court also notified appellant of his right to file his own response by
February 26, 2009, if he wished to do so.  Appellant thereafter filed a motion for extension
of time and was granted until March 30, 2009, to file his response.  To date, he has not
done so.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed
two potential issues for appeal.  They include 1) error in the sentencing of appellant, and
2) whether trial counsel provided effective assistance.  However, counsel has satisfactorily
explained why each argument lacks merit.  
          We have also conducted our own review of the record to assess the accuracy of
appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).  That review has failed to reveal any
such error.  
          Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 
 
                                                                           Brian Quinn 
                                                                          Chief Justice
Do not publish.